Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 1:20-CV-25313-MGC

   UNITED STATES OF AMERICA,

                        Plaintiff,

   v.

   REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
   CLEVELAND, OHIO, WITH ALL APPURTENANCES,
   IMPROVEMENTS, AND ATTACHMENTS THEREON,
   AND ANY RIGHT TO COLLECT AND RECEIVE ANY
   PROFIT, RENT, INCOME AND PROCEEDS
   THEREFROM,

                     Defendant.
   _________________________________________________/

   ANSWER TO VERIFIED COMPLAINT FOR FORFEITURE IN REM OF CLAIMANTS
   VADIM M. SHULMAN, HORNBEAM CORPORATION, AND BRACHA FOUNDATION

          Comes now Claimants, VADIM M. SHULMAN (“Shulman”), HORNBEAM

   CORPORATION (“Hornbeam”) and BRACHA FOUNDATION (“Bracha”) (collectively

   “Claimants”), by and through undersigned counsel, having previously filed a Verified Claim on

   January 29, 2021 (ECF #11), and files this Answer and Affirmative Defenses in accordance with

   Federal Civil Rule 12, Rule G(5)(b) of the Supplemental Rules for Admiralty or Maritime

   Claims and Asset Forfeiture Actions, and 18 U.S.C. §§ 981-987 as follows:1

                                     NATURE OF THE ACTION

          1.     Claimants admit this action is a civil action in rem and have filed a claim of

   interest of the defendant property identified in “Attachment A” to the Verified Complaint for



   1
      To the extent the headings in the Verified Complaint are intended to constitute factual
   allegations, Claimants have insufficient knowledge or information to form a belief as to those
   allegations.
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 2 of 24




   Forfeiture In Rem (“Verified Complaint”). Claimants have insufficient knowledge or information

   to form a belief as to the truth of the remaining allegations listed in Paragraph 1 of the Verified

   Complaint.

          2.      Claimants admit this action involves the real property located at 55 Public Square

   in Cleveland, Ohio, and a 22-story office building, including appurtenances, improvements,

   attachments thereon, and rights to collect and receive profits, rents, and proceeds therefrom

   (“Defendant Asset”). Claimants have insufficient knowledge or information to form a belief as to

   the truth of the remaining allegations listed in Paragraph 2 of the Verified Complaint.

          3.      Claimants admit the United States seeks forfeiture of the Defendant Asset but

   have insufficient knowledge or information to form a belief as to the truth of the remaining

   allegations listed in Paragraph 3 of the Verified Complaint.

          4.      Claimants admit the United States seeks forfeiture of the Defendant Asset but

   have insufficient knowledge or information to form a belief as to the truth of the remaining

   allegations listed in Paragraph 4 of the Verified Complaint.

          5.      Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 5 of the Verified Complaint.

                                   JURISDICTION AND VENUE

          6.      Claimants admit this Court has jurisdiction over this action pursuant to 28 U.S.C.

   §§ 1345 and 1355.

          7.      Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 7 of the Verified Complaint.

                                      PEOPLE AND ENTITIES

          8.      Claimants admit the Plaintiff is the United States of America.




                                                    2
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 3 of 24




          9.      Claimants admit the Defendant Asset is an office building located at 55 Public

   Square in Cleveland, Ohio 44113, including appurtenances, improvements, attachments thereon,

   and rights to collect and receive profits, rents, and proceeds therefrom. Claimant further admits

   the full legal description is attached as “Attachment A” of the Verified Complaint, as referenced

   in footnote 1 to Paragraph 9 of the Verified Complaint.

          10.     Claimants admit that PrivatBank is a Ukrainian financial institution located in

   Ukraine. Claimants have insufficient knowledge or information to form a belief as to the truth of

   the remaining allegations listed in Paragraph 10 of the Verified Complaint.

          11.     Claimants admit that Ihor Kolomoisky is a billionaire Ukrainian oligarch and that

   he controls businesses in many sectors of the Ukrainian economy. Claimants further admit that

   before the nationalization of PrivatBank, Kolomoisky was a primary owner of PrivatBank and

   was a member of the bank’s Supervisory Board. Claimants have insufficient knowledge or

   information to form a belief as to the truth of the remaining allegations listed in Paragraph 11 of

   the Verified Complaint.

          12.     Claimants admit that Gennadiy Bogolyubov is also a Ukrainian oligarch who

   shares in the ownership of many business entities with Kolomoisky. Claimants further admit that

   Bogolyubov was a major shareholder of PrivatBank along with Kolomoisky, that he was a

   member of the bank’s Supervisory Board, and that he, together with Kolomoisky, exercised

   extensive control over the bank and its activities. Claimants have insufficient knowledge or

   information to form a belief as to the truth of the remaining allegations listed in Paragraph 12 of

   the Verified Complaint.

          13.     Claimants admit that Mordechai Korf is a business associate of Kolomoisky and

   Bogolyubov and that he helped to acquire and manage Kolomoisky and Bogolyubov’s business




                                                   3
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 4 of 24




   empire in the United States. Claimants further admit that Korf, along with Kolomoisky and

   Bogolyubov, was a part owner of many of the U.S. entities (for which he often acted as President

   and CEO), and that many of the companies owned and/or controlled by Korf generally share

   variations of the name “Optima.” Claimants also admit that Korf was also affiliated with

   PrivatBank’s Latvia affiliate. Claimants have insufficient knowledge or information to form a

   belief as to the truth of the remaining allegations listed in Paragraph 13 of the Verified

   Complaint.

          14.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 14 of the Verified Complaint.

          15.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 15 of the Verified Complaint.

                                     FACTUAL ALLEGATIONS

          16.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 16 of the Verified Complaint.

          17.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 17 of the Verified Complaint.

          18.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 18 of the Verified Complaint.

          19.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 19 of the Verified Complaint.

          20.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 20 of the Verified Complaint.




                                                    4
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 5 of 24




   I.     Kolomoisky and Bogolyubov Stole Billions From PrivatBank

          A.      Kolomoisky and Bogolyubov Controlled PrivatBank.

          21.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 21 of the Verified Complaint.

          22.     Claimants admit that Kolomoisky and Bogolyubov founded PrivatBank in or

   about 1992. Claimants have insufficient knowledge or information to form a belief as to the truth

   of the remaining allegations listed in Paragraph 22 of the Verified Complaint.

          23.     Claimants admit that Kolomoisky and Bogolyubov effectively dominated (at least

   until April 2015) PrivatBank’s Supervisory Board. Claimants have insufficient knowledge or

   information to form a belief as to the truth of the remaining allegations listed in Paragraph 23 of

   the Verified Complaint.

          24.     Claimants admit that Kolomoisky and Bogolyubov effectively dominated (at least

   until April 2015) PrivatBank’s Supervisory Board. Claimants have insufficient knowledge or

   information to form a belief as to the truth of the remaining allegations listed in Paragraph 24 of

   the Verified Complaint, including footnote 2.

          25.     Claimants admit that Manager 2 was frequently referred to as “Kolomoisky’s

   Treasurer” and his “right-hand man.” Claimants further admit that Manager 2 served as the Head

   of PrivatBank’s Investment Business and as First Deputy Chairman of PrivatBank’s

   Management Board from 2002 until December 2016. Claimants also admit that Manager 2 took

   direction directly from Kolomoisky and Bogolyubov. Claimants have insufficient knowledge or

   information to form a belief as to the truth of the remaining allegations listed in Paragraph 25 of

   the Verified Complaint. With respect to footnote 3, Claimants admit that Manager 2 assisted

   Kolomoisky and Bogolyubov’s purported “investment” of misappropriated funds in the US, and




                                                    5
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 6 of 24




   that he was involved in the in the purported decision to lend funds to Warren Steel Holdings

   LLC. Claimants have insufficient knowledge or information to form a belief as to the truth of the

   remaining allegations listed in Paragraph 25 of the Verified Complaint.

          26.     Claimants admit that from at least 2006 through December 2016, Kolomoisky and

   Bogolyubov were the majority and controlling stockholders of PrivatBank and effectively

   controlled PrivatBank’s Supervisory Board. Claimants further admit that this domination

   allowed Kolomoisky and Bogolyubov to control PrivatBank’s significant corporate decisions

   including all significant lending decisions. Claimants have insufficient knowledge or information

   to form a belief as to the truth of the remaining allegations listed in Paragraph 26 of the Verified

   Complaint.

          27.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 27 of the Verified Complaint.

          28.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 28 of the Verified Complaint.

          29.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 29 of the Verified Complaint.

          30.     Claimants admit that PrivatBank was nationalized by the government of Ukraine

   in December 2016. Claimants have insufficient knowledge or information to form a belief as to

   the truth of the remaining allegations listed in Paragraph 30 of the Verified Complaint.

          31.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 31 of the Verified Complaint.




                                                    6
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 7 of 24




          B.      Kolomoisky and Bogolyubov Embezzled Money And Defrauded the Bank.

          32.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 32 of the Verified Complaint.

          33.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 33 of the Verified Complaint.

          34.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 34 of the Verified Complaint.

          35.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 35 of the Verified Complaint.

          36.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 36 of the Verified Complaint.

          37.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 37 of the Verified Complaint.

          38.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 38 of the Verified Complaint.

          39.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 39 of the Verified Complaint.

          40.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 40 of the Verified Complaint.

          41.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 41 of the Verified Complaint.

          42.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 42 of the Verified Complaint.




                                                    7
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 8 of 24




          43.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 43 of the Verified Complaint.

          44.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 44 of the Verified Complaint.

          45.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 45 of the Verified Complaint.

          46.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 46 of the Verified Complaint, including footnote 4.

          47.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 47 of the Verified Complaint.

          48.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 48 of the Verified Complaint.

          49.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 49 of the Verified Complaint.

          50.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 50 of the Verified Complaint.

          51.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 51 of the Verified Complaint.

          52.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 52 of the Verified Complaint.

          53.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 53 of the Verified Complaint.




                                                    8
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 9 of 24




          54.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 54 of the Verified Complaint.

          55.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 55 of the Verified Complaint.

          56.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 56 of the Verified Complaint.

          57.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 57 of the Verified Complaint.

          58.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 58 of the Verified Complaint.

          59.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 59 of the Verified Complaint.

          60.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 60 of the Verified Complaint, including footnote 5.

          61.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 61 of the Verified Complaint.

          62.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 62 of the Verified Complaint.

          C.      Kolomoisky and Bogolyubov’s Actions Violated Ukrainian Law.

          63.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 63 of the Verified Complaint.

          64.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 64 of the Verified Complaint.




                                                    9
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 10 of 24




          65.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 65 of the Verified Complaint.

          66.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 66 of the Verified Complaint.

          67.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 67 of the Verified Complaint.

          68.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 68 of the Verified Complaint.

          69.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 69 of the Verified Complaint.

          70.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 70 of the Verified Complaint.

          71.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 71 of the Verified Complaint.

          D.      Kolomoisky and Bogolyubov Laundered the Loan Proceeds.

          72.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 72 of the Verified Complaint.

          73.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 73 of the Verified Complaint.

          74.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 74 of the Verified Complaint.

          75.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 75 of the Verified Complaint.




                                                   10
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 11 of 24




          76.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 76 of the Verified Complaint.

          77.     Claimants admit that many of the illusory “loan proceeds” were cycled through

   dozens of accounts controlled and/or affiliated with Kolomoisky and Bogolyubov through

   PrivatBank Cyprus, before being disbursed to one of the “related parties” owned and/or

   controlled by Kolomoisky and Bogolyubov (or their affiliates). Claimants have insufficient

   knowledge or information to form a belief as to the truth of the remaining allegations listed in

   Paragraph 77 of the Verified Complaint.

          78.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 78 of the Verified Complaint.

          79.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 79 of the Verified Complaint.

   II.    Korf and Laber Created A Vast Network Of Companies To
          Launder The Stolen Money And Invest It In The United States

          80.     Claimants admit that Korf (and others) assisted in establishing a complex system

   of entities to facilitate the laundering of misappropriated funds and to carry out their fraudulent

   scheme. Claimants have insufficient knowledge or information to form a belief as to the truth of

   the remaining allegations listed in Paragraph 80 of the Verified Complaint.

          81.     Claimants admit that companies often used a variation of the name “Optima” and

   that these entities had a convoluted ownership structure. Claimants have insufficient knowledge

   or information to form a belief as to the truth of the remaining allegations listed in Paragraph 81

   of the Verified Complaint.

          82.     Claimants admit that the “Optima Family” included entities which were created,

   owned, or managed by Korf (and others).



                                                   11
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 12 of 24




                (a)     Claimants admit Optima International of Miami, Inc. was founded by Korf

         and Laber and that Korf and Laber were the initial owners. Claimants also admit that

         Optima International participated in the fraudulent scheme and is one of the entities that

         purportedly loaned money to Warren Steel. Claimants have insufficient knowledge or

         information to form a belief as to the truth of the remaining allegations listed in

         Paragraph 82 (a) of the Verified Complaint.

                (b)     Claimants admit Optima Group, LLC was incorporated in Delaware and is

         owned by Kolomoisky, Bogolyubov, Korf and Laber. Claimants also admit that Optima

         Group participated in the fraudulent scheme and is one of the entities that purportedly

         loaned money to Warren Steel. Claimants have insufficient knowledge or information to

         form a belief as to the truth of the remaining allegations listed in Paragraph 82 (b) of the

         Verified Complaint.

                (c)     Claimants admit Optima Ventures, LLC was incorporated in Delaware and

         is owned by Kolomoisky, Bogolyubov, Korf and Laber. Claimants also admit that

         Optima Ventures participated in the fraudulent scheme and is one of the entities that

         purportedly loaned money to Warren Steel. Claimants have insufficient knowledge or

         information to form a belief as to the truth of the remaining allegations listed in

         Paragraph 82 (c) of the Verified Complaint.

                (d)     Claimants admit Georgian American Alloys, Inc. was incorporated in

         Delaware and is owned by Kolomoisky, Bogolyubov, Korf and Laber. Claimants also

         admit that Georgian American Alloys owned and managed several ferroalloys and

         producers in the U.S. including, but not limited to, CC Metals and Alloys, LLC, Felman

         Production, LLC, and Felman Trading, Inc. Claimants also admit that Georgian




                                                 12
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 13 of 24




         American Alloys (and its affiliates) participated in the fraudulent scheme and is one of

         the entities that purportedly loaned money to Warren Steel. Claimants have insufficient

         knowledge or information to form a belief as to the truth of the remaining allegations

         listed in Paragraph 82 (d) of the Verified Complaint.

                (e)     Claimants admit Optima Acquisitions, LLC was incorporated in Delaware

         and is owned by Kolomoisky, Bogolyubov, and Korf. Claimants also admit that Optima

         Acquisitions participated in the fraudulent scheme and is one of the entities that

         purportedly loaned money to Warren Steel. Claimants have insufficient knowledge or

         information to form a belief as to the truth of the remaining allegations listed in

         Paragraph 82 (e) of the Verified Complaint.

                (f)     Claimants admit that Optima Specialty Steel, LLC was a wholly owned

         subsidiary of Optima Acquisitions. Claimants have insufficient knowledge or information

         to form a belief as to the truth of the remaining allegations listed in Paragraph 82 (f) of

         the Verified Complaint.

                (g)     Claimants admit the allegations listed in Paragraph 82 (g) of the Verified

         Complaint.

                (h)     Claimants have insufficient knowledge or information to form a belief as

         to the truth of the remaining allegations listed in Paragraph 82 (h) of the Verified

         Complaint.

                (i)     Claimants have insufficient knowledge or information to form a belief as

         to the truth of the remaining allegations listed in Paragraph 82 (i) of the Verified

         Complaint.




                                                 13
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 14 of 24




                  (j)     Claimants have insufficient knowledge or information to form a belief as

          to the truth of the remaining allegations listed in Paragraph 82 (j) of the Verified

          Complaint.

          83.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 83 of the Verified Complaint.

          84.     Claimants admit that Optima Acquisitions participated in the fraudulent scheme

   and is one of the entities that purportedly loaned money to Warren Steel. Claimants have

   insufficient knowledge or information to form a belief as to the truth of the remaining allegations

   listed in Paragraph 84 of the Verified Complaint.

          85.     Claimants admit that Optima Ventures participated in the fraudulent scheme and

   is one of the entities that purportedly loaned money to Warren Steel. Claimants have insufficient

   knowledge or information to form a belief as to the truth of the remaining allegations listed in

   Paragraph 85 of the Verified Complaint.

          86.     Claimants admit the fraudulent scheme included numerous related party “loans”

   for tens of millions of dollars. Claimants have insufficient knowledge or information to form a

   belief as to the truth of the remaining allegations listed in Paragraph 86 of the Verified

   Complaint.

          87.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 87 of the Verified Complaint.

          88.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 88 of the Verified Complaint.

          89.     Claimants admit that Korf played a critical role in the fraudulent scheme

   orchestrated by Kolomoisky and Bogolyubov. Claimants have insufficient knowledge or




                                                   14
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 15 of 24




   information to form a belief as to the truth of the remaining allegations listed in Paragraph 89 of

   the Verified Complaint.

          90.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 90 of the Verified Complaint.

          91.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 91 of the Verified Complaint.

   III.   Optima Purchased 55 Public Square With
          Funds Misappropriated From PrivatBank

          92.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 92 of the Verified Complaint.

          93.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 93 of the Verified Complaint.

          94.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 94 of the Verified Complaint. Notwithstanding,

   Claimants reasonably believe, and therefore assert on information and belief, that the allegations

   listed in Paragraph 94 of the Verified Complaint are evidence, in part, of the scheme perpetrated

   against Claimants by Kolomoisky and Bogolyubov and their agents/affiliates.

          95.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 95 of the Verified Complaint. Notwithstanding,

   Claimants reasonably believe, and therefore assert on information and belief, that the allegations

   listed in Paragraph 95 of the Verified Complaint are evidence, in part, of the scheme perpetrated

   against Claimants by Kolomoisky and Boholiubov and their representatives.

          96.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 96 of the Verified Complaint. Notwithstanding,



                                                   15
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 16 of 24




   Claimants reasonably believe, and therefore assert on information and belief, that the allegations

   listed in Paragraph 96 of the Verified Complaint are evidence, in part, of the scheme perpetrated

   against Claimants by Kolomoisky and Boholiubov and their representatives.

          97.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 97 of the Verified Complaint.

          98.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 98 of the Verified Complaint.

          A.      The Money Used To Purchase 55 Public Square
                  Was Proceeds Of Fraud And Embezzlement.

          99.     Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 99 of the Verified Complaint, including footnote 9.

          100.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 100 of the Verified Complaint, including footnote 10.

          101.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 101 of the Verified Complaint.

          102.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 102 of the Verified Complaint.

          103.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 103 of the Verified Complaint.

          104.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 104 of the Verified Complaint.

          105.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 105 of the Verified Complaint.




                                                   16
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 17 of 24




          106.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 106 of the Verified Complaint.

          107.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 107 of the Verified Complaint.

          108.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 108 of the Verified Complaint.

          109.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 109 of the Verified Complaint, including all subparts,

   and including footnote 11.

          110.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 110 of the Verified Complaint.

          111.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 111 of the Verified Complaint.

          112.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 112 of the Verified Complaint.

          113.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 113 of the Verified Complaint.

          B.      Optima 55 Public Square Undertook
                  Additional Money Laundering Transactions.

          114.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 114 of the Verified Complaint.

          115.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 115 of the Verified Complaint.




                                                   17
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 18 of 24




          116.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 116 of the Verified Complaint.

          117.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 117 of the Verified Complaint.

          C.      55 Public Square Was Used As Collateral for Loans that Were not Repaid.

          118.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 118 of the Verified Complaint.

          119.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 119 of the Verified Complaint.

          120.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 120 of the Verified Complaint.

          121.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 121 of the Verified Complaint.

          122.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 122 of the Verified Complaint.

          123.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 123 of the Verified Complaint.

          124.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 124 of the Verified Complaint.

          125.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 125 of the Verified Complaint.

          126.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 126 of the Verified Complaint.




                                                   18
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 19 of 24




          127.    Claimants have insufficient knowledge or information to form a belief as to the

   truth of the allegations listed in Paragraph 127 of the Verified Complaint.

                                    FIRST CLAIM FOR RELIEF
                                       18 U.S.C. § 981(a)(1)(C)

          128.    Claimants incorporate the admissions, denials, and assertions stated in Paragraphs

   1 through 127 above by reference herein.

          129.    Paragraph 129 purports to state a legal conclusion to which no response is

   required.

          130.    Paragraph 130 purports to state a legal conclusion to which no response is

   required.

                                  SECOND CLAIM FOR RELIEF
                                     18 U.S.C. § 981(a)(1)(A)

          131.    Claimants incorporate the admissions, denials, and assertions stated in Paragraphs

   1 through 127 above by reference herein.

          132.    Paragraph 132 purports to state a legal conclusion to which no response is

   required.

          133.    Paragraph 133 purports to state a legal conclusion to which no response is

   required.

                                   THIRD CLAIM FOR RELIEF
                                     18 U.S.C. § 981(a)(1)(A)

          134.    Claimants incorporate the admissions, denials, and assertions stated in Paragraphs

   1 through 127 above by reference herein.

          135.    Paragraph 135 purports to state a legal conclusion to which no response is

   required.




                                                   19
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 20 of 24




          136.   Paragraph 136 purports to state a legal conclusion to which no response is

   required.

                                 FOURTH CLAIM FOR RELIEF
                                    18 U.S.C. § 981(a)(1)(A)

          137.   Claimants incorporate the admissions, denials, and assertions stated in Paragraphs

   1 through 127 above by reference herein.

          138.   Paragraph 138 purports to state a legal conclusion to which no response is

   required.

          139.   Paragraph 139 purports to state a legal conclusion to which no response is

   required.

                                  FIFTH CLAIM FOR RELIEF
                                     18 U.S.C. § 981(a)(1)(A)

          140.   Claimants incorporate the admissions, denials, and assertions stated in Paragraphs

   1 through 127 above by reference herein.

          141.   Paragraph 141 purports to state a legal conclusion to which no response is

   required.

          142.   Paragraph 142 purports to state a legal conclusion to which no response is

   required.

                                  SIXTH CLAIM FOR RELIEF
                                     18 U.S.C. § 981(a)(1)(A)

          143.   Claimants incorporate the admissions, denials, and assertions stated in Paragraphs

   1 through 127 above by reference herein.

          144.   Paragraph 144 purports to state a legal conclusion to which no response is

   required.




                                                 20
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 21 of 24




          145.    Paragraph 145 purports to state a legal conclusion to which no response is

   required.

                                 SEVENTH CLAIM FOR RELIEF
                                     18 U.S.C. § 981(a)(1)(A)

          146.    Claimants incorporate the admissions, denials, and assertions stated in Paragraphs

   1 through 127 above by reference herein.

          147.    Paragraph 147 purports to state a legal conclusion to which no response is

   required.

          148.    Paragraph 148 purports to state a legal conclusion to which no response is

   required.

          149.    Paragraph 149 purports to state a legal conclusion to which no response is

   required.

                                    AFFIRMATIVE DEFENSES

                                          FIRST DEFENSE

          To the extent it is determined that misappropriated funds from Claimants and/or Warren

   Steel were used to purchase 55 Public Square located in Cleveland, Ohio, Claimants claim an

   interest in the proceeds (in an amount to be determined) resulting from any sale of the defendant

   in rem in the above-referenced action and consisting of the following:

          REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE, CLEVELAND,
          OHIO, WITH ALL APPURTENANCES, IMPROVEMENTS, AND
          ATTACHMENTS THEREON, AND ANY RIGHT TO COLLECT AND
          RECEIVE ANY PROFIT, RENT, INCOME AND PROCEEDS THEREFROM.




                                                  21
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 22 of 24




                                         SECOND DEFENSE

          To the extent it is determined that misappropriated funds from Claimants and/or Warren

   Steel were used to purchase the Defendant Asset, Claimants assert an interest in Defendant Asset

   and respectfully request that any order of forfeiture appropriately address Claimants’ interest.

                                          THIRD DEFENSE

          Claimants were and remain innocent owners of an interest in the Defendant Asset, as

   provided for in 18 U.S.C. § 983 (d), and Claimants are entitled to one or more of the remedies set

   forth in § 983 (d)(5).

                                         FOURTH DEFENSE

          Forfeiture of Claimants’ interest in the Defendant Asset, as such, would violate the Due

   Process Clause and would constitute a taking, without just compensation, both in violation of the

   Fifth Amendment, United States Constitution.

                                           FIFTH DEFENSE

          Forfeiture of Claimants’ interest in the Defendant Asset, as such, would constitute a

   constitutionally excessive outcome, in violation of the Eighth Amendment, United States

   Constitution, and of 18 U.S.C. § 983 (g).

          WHEREFORE, Claimants VADIM M. SHULMAN, HORNBEAM CORPORATION,

   and BRACHA FOUNDATION respectfully request this Honorable Court enter an appropriate

   order in favor of Claimants with one of the remedies available to them as innocent owners with a

   partial interest in the property, as defined and available by 18 U.S.C. § 983 (d)(5);

          Further, that the Court enter an award for Claimants’ costs and attorney fees as available

   by 28 U.S.C. § 2465(b)(1)(A), and any other relief the Court deems appropriate pursuant to 28

   U.S.C. § 2465;




                                                    22
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 23 of 24




          Further, that the Court make such further dispositions as it deems appropriate, including

   an award of costs and attorney fees in favor of Claimants.

                                    DEMAND FOR JURY TRIAL

          Claimants hereby demand a trial by jury for all issues so triable in this proceeding.

                                    CERTIFICATE OF SERVICE

          I hereby certify that on February 18, 2021, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ ECF. I also certify that the foregoing document is being

   served this day on all counsel of record in the manner specified, either via transmission of

   Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those

   parties who are not authorized to receive Notices of Filing electronically.

          This Answer is also being served in accordance with the Notice of Verified Complaint for

   Forfeiture In Rem Against Real Property, dated December 30, 2020, ¶ 6 (ECF #1-3), and is being

   sent by certified and regular mail to:

          AUSA Adrienne E. Rosen,
          United States Attorney’s Office,
          99 NE 4th Street, 7th Floor,
          Miami, Florida 33132.

          And by email to:

          AUSA Adrienne E. Rosen: Adrienne.Rosen@usdoj.gov
          AUSA Shai D. Bronshtein: Shai.Bronshtein@usdoj.gov

                                                 s/Thomas Allison________________________
                                                 Tucker H. Byrd
                                                 Florida Bar No. 381632
                                                 Thomas C. Allison
                                                 Florida Bar No. 35242
                                                 BYRD CAMPBELL, P.A.
                                                 180 Park Avenue North, Suite 2A
                                                 Winter Park, Florida 32789
                                                 Telephone: (407) 392-2285
                                                 Facsimile: (407) 392-2286



                                                   23
Case 1:20-cv-25313-MGC Document 25 Entered on FLSD Docket 02/18/2021 Page 24 of 24




                                      Primary Email: TByrd@ByrdCampbell.com
                                      Primary Email: TAllision@ByrdCampbell.com
                                      Secondary Email: EGarcia@ByrdCampbell.com
                                      Attorneys for Claimants

                                      John A. Sten (BBO# 629577)
                                      Jason C. Moreau (BBO# 648678)
                                      Armstrong Teasdale, LLP
                                      225 Franklin Street, 26th Floor
                                      Boston, MA 02110
                                      (617) 217-2030
                                      jsten@atllp.com
                                      jmoreau@atllp.com

   February 18, 2021




                                        24
